Citation Nr: 0113770	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-21 635	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  The propriety of the initial noncompensable rating for 
herpes simplex.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from October 1996 to February 
2000.  This appeal arises from a June 2000 rating decision 
which, among other things, denied entitlement to service 
connection for bilateral defective hearing, denied 
entitlement to service connection for tinnitus, and granted 
service connection and assigned a noncompensable rating for 
herpes simplex.  After being furnished by the RO with a 
statement of the case addressing the two issues currently on 
appeal before the Board of Veterans' Appeals (Board), as well 
as addressing the claim of entitlement to service connection 
for bilateral defective hearing, the veteran submitted a VA 
Form 9 ("Appeal to the Board of Veterans' Appeals"), in 
October 2000.  In the VA Form 9, she indicated that she was 
limiting her appeal to the two issues which appear on the 
preceding page.  In a written statement, dated in March 2001, 
the veteran's representative at the Board confirmed that the 
veteran's appeal was limited to the claim of entitlement to 
service connection for tinnitus and the claim as to the 
propriety of the initial noncompensable rating for herpes 
simples.  Accordingly, the two issues which are the subject 
of this appeal are those issues listed on the preceding page.  


FINDING OF FACT

Symptoms of tinnitus were not present on the veteran's recent 
VA examination, the examination did not identify ear 
pathology which could establish a basis for the existence of 
tinnitus, and it is not shown that the veteran has chronic 
tinnitus.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records include a medical note, 
dated in October 1999, which recorded her complaint of a 
buzzing sound in her ears.  She denied exposure to loud 
noises and she stated that she had no history of ear 
problems.  On clinical evaluation, her tympanic membranes and 
ear canals were clear.  The service medical records do not 
contain any additional references to the symptoms the veteran 
reported in the above referenced medical note, dated in 
October 1999.  

On VA examination in April 2000, the veteran complained of 
intermittent tinnitus.  She was asymptomatic on examination, 
and she indicated that the tinnitus symptoms occurred 
intermittently.  The veteran denied recurrent ear infections 
or trauma to her ears.  The examiner's assessment was of 
tinnitus by history only.  

In a notice of disagreement, submitted in September 2000, the 
veteran's representative contended that her duties during 
service included assignment to an aircraft flight deck for 
two years.  The representative further asserted that the 
veteran's tinnitus may have resulted from a blow to the 
veteran's head during service, in October 1997.  

In a VA Form 9, filed in October 2000, the veteran indicated 
that she had told military medical personnel about her ear 
problems on many occasions during service.  She stated that 
her tinnitus symptoms continue to be painful and 
uncomfortable.  The veteran further asserted that she was not 
treated for tinnitus in service because military medical care 
providers could not explain the cause of her condition, and 
they either sent her to have her hearing tested or told her 
that her tinnitus symptoms were caused by allergies.  



Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(d) (2000).  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist claimants in the development of 
their claims.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, with regard to the VCAA, the Board concludes 
that additional development of the evidence as to the 
veteran's claim of entitlement to service connection for 
tinnitus is not required because the veteran's contentions 
are of record, along with a report of a recent medical 
examination which included an evaluation of the disorder at 
issue.  The evidence currently of record is adequate to 
fairly adjudicate the veteran's claim.  

Turning to the evidence, the service medical records contain 
a single recorded complaint by the veteran of tinnitus 
symptoms, and she contends that she continues to have 
intermittent tinnitus symptoms.  However, on post-service 
examination, there were no symptoms of tinnitus present, and 
the veteran denied recurrent ear infections or trauma to her 
ears.  The examination did not identify ear pathology which 
could establish a basis for the existence of chronic 
tinnitus, and the examination report did not contain a 
medical diagnosis of current, chronic tinnitus.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that laypersons are not competent to provide medical 
opinions.  Layno v. Brown, 6 Vet. App. 465 (1994).  The 
contentions of the veteran and her representative have been 
considered, but as a laypersons, they are not competent to 
provide a medical diagnosis of chronic tinnitus.  Absent 
competent evidence showing that the veteran has chronic 
tinnitus, the Board concludes that the claim of entitlement 
to service connection for tinnitus must be denied.  


ORDER

Entitlement to service connection for tinnitus is denied.  


REMAND

As an initial matter, the Board notes that the veteran's 
herpes simplex involves the anatomical area around her mouth 
and lips.  The service medical records include a report, 
dated in March 1999, which noted small, ulcer and blister-
like lesions at the left corner of the veteran's mouth.  On 
VA examination of April 2000, she complained of cold sores of 
the mouth.  No clinical findings with regard to herpes 
simplex were reported in the examination report.  In a VA 
Form 9, submitted in October 2000, the veteran asserted that 
she had visible scarring, redness, and skin itching and 
flaking associated with herpes simplex.  She further 
indicated that the scarring is about the size of quarter, 
just under her bottom lip.  

The RO has evaluated the veteran's service-connected herpes 
simplex as a skin disorder, and a noncompensable rating has 
been assigned for the disorder under Diagnostic Code 7806.  
Diagnostic Code 7806 governs disability due to eczema.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).  

Evaluation of the veteran's service-connected herpes simplex 
under Diagnostic Code 7806 is appropriate but, the Board 
notes that another appropriate Diagnostic Code in this case 
would be Diagnostic Code 7800; which governs ratings for 
scarring of the head, face, and neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2000).  Diagnostic Code 7800 is 
appropriate in this case because, as noted above, the veteran 
has indicated that the service-connected herpes simplex is 
manifested in part by visible scarring.  In any event, the VA 
examination of April 2000 did not contain examiner findings 
as to the presence or absence of the manifestations of herpes 
simplex to which she has referred.  

Given the absence of clinical findings to permit evaluation 
of the severity of the veteran's service-connected herpes 
simplex and the VCAA, the Board concludes that additional 
development of the claim as to the propriety of the initial 
noncompensable rating for herpes simplex is required.  

Accordingly, the appeal as to the propriety of the initial 
noncompensable rating for herpes simplex is REMANDED to the 
RO for the following:  

1.  The veteran should be accorded a VA 
dermatological examination to determine 
the severity of her service-connected 
herpes simplex.  All clinical findings 
should be reported in detail.  The 
examining physician must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  The size 
and manifestations of all skin lesions of 
the veteran's mouth, lips and face which 
are attributable to herpes simplex must 
be described in detail.  The examiner 
must indicate whether any existing skin 
lesions of the veteran's mouth, lips, or 
face produce disfigurement.  If 
disfigurement is produced by the skin 
lesions, the examining physician must 
describe the disfigurement, and indicate 
whether the disfigurement is slight, 
moderate, severe, or complete and 
exceptionally repugnant.  In this regard, 
unretouched color photographs of the 
veteran's face must be associated with 
the examination report and included in 
the claims folder.  

2.  Thereafter, the RO must review the 
claims folder and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  Insofar as this appeal 
arises from the veteran's dissatisfaction 
with the rating assigned at the time of 
the original grant of service connection 
for herpes simplex, consideration must be 
given to the assignment of "staged 
ratings", pursuant to the Court's 
guidance in Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the claim as to the 
propriety of the initial noncompensable 
rating assigned for herpes simplex 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



